983 F.2d 1087
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leo R. JOHNSON, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7062.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1992.

Before RICH and ARCHER, Circuit Judges, and CURTIN, District Judge.*
Judgment
PER CURIAM:


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Honorable John T. Curtin, District Judge for the Western District of New York, sitting by designation